DETAILED ACTION
Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
The examiner finds numerous prior art references teaching and describing concentrating devices having a quantum dot layer between first and second glass layers (KR 10-2016-0061267). Prior art references exist that teach generally a use of patterned, low-refractive index layers, although generally always positioned on the very top or very bottom of the entire device (US 9,923,514 B1, US 2015/0194555 A1, US 2011/0226317 A1, KR 10-2018-0084472, US 8,153,888 B2). Prior art references exist also that teach low-refractive index layers between quantum dot layers and glass layers, but they are not patterned and instead are arranged in repeating stacks of high- and low-refractive index layers to control reflection (US 2019/0067505 A1). However, none of the references, alone or in combination, teach or suggest configurating a patterned low-refractive layer between the quantum dot layer and the first or second glass layer, where the refractive index of the low-refractive layer is smaller than a refractive index of the quantum dot layer.
Further search and review of the prior art did not reveal any embodiments thereof or motivations to modify in such ways.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY - FRIDAY, 9:00am - 5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721